DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 20 October 2021 has been entered.  Claims 1-20 remain pending in the application.  The objection to the Drawings is withdrawn in view of Applicant's argument, and the Double Patenting rejections are overcome by Applicant’s terminal disclaimer.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 3, 4, 15-17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson (US 3,234,962) in view of Mattson (US 3,714,987).
Regarding claim 1, Williamson discloses a fire suppression apparatus (col. 1, ln. 9-13) for fighting fires from an aerial vehicle, comprising: 
a water tank (11/13/15/16) for housing water (fig. 1), the water tank configured for attachment to the aerial vehicle (col. 6, ln. 34-39);
a foam tank (12) for housing a foam concentrate (fig. 1), wherein the water tank is configured to receive the foam concentrate from the foam tank that when mixed with water in the water tank forms a batch of a liquid water/foam solution in the water tank (col. 3, ln. 11-13; fig. 1); and,

Williamson does not disclose wherein the impeller is driven by an electric motor.  
Mattson teaches a fire suppression apparatus for fighting fires from a helicopter (col. 1: ln. 30-41) with water held in a water tank (32) and foam held in a foam tank (34a) that form a liquid fire retardant when mixed (fig. 1, 2, and 5; col. 5: ln. 26-42) and wherein both tanks are attachable to the helicopter (fig. 1), a pump driven by an electric motor (35; col. 5: ln. 33-36), an aimable boom (38 - the boom is interpreted to be aimable by the pilot by maneuvering the helicopter) connected to the pump by a conduit (fig. 5: shown between pieces 36 and 35), and a nozzle (30) on the distal end of the boom from which the pressurized fire retardant and air is dispensed toward a target (fig. 1, 2, and 5; col. 4: ln. 24-37).  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the fire suppression apparatus of MacDonald to drive the pump with an electric motor, as taught by Mattson, since this was a known means for driving a water/foam pump of a fire suppression apparatus for fighting fires from an aerial vehicle.  One of ordinary skill would be aware of every option for powering the pump and would choose the option best suited to minimize overall weight that provides the required power to drive the pump.  
Regarding claims 3, 4, and 15-17, Williamson in view of Mattson discloses the fire suppression apparatus described regarding claim 1 and further,
wherein the foam tank is replenishable with foam concentrate (fig. 7), regarding claim 3.  
wherein the water tank is replenishable with water (fig. 7), regarding claim 4.  
wherein the water/foam pump is a centrifugal pump with an axial inlet and a radial outflow impeller (fig. 3 - the inlet of the pump is along an axis, and the outflow from the impeller is along a radius of the outlet), regarding claim 15.  
wherein the air reaching the water/foam pump via the air induction valve does not pass through an air compressor (figs. 1, 7), regarding claim 16.  
wherein the variable opening of the air induction valve receives unpressurized atmospheric air (fig. 1 - the air inlet is open to atmosphere), regarding claim 17.  
Regarding claim 19, Williamson in view of Mattson discloses the fire suppression apparatus described regarding claim 1.  Williamson further discloses that the foam concentrate is proportioned into the water (col. 3, ln. 11-13).  Williamson in view of Mattson does not disclose that the interior volume of the foam tank is five to ten percent of the interior volume of the water tank.
It would have been obvious matter of design choice to size the interior volume of the foam tank to be 5 to 10 percent of the interior volume of the water tank since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, one of ordinary skill in the art would have found it obvious to modify the size of the interior volume of the foam tank to be 5 to 10 percent of the interior volume of the water tank in order to provide the required amount of foam concentrate for the desired proportion in the water such that both the water in the water tank and the foam concentrate in the foam tank are used up at approximately the same time.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson in view of Mattson, and further in view of Adamson et al. (US 6,973,975).

Adamson teaches a fire suppression apparatus (col. 1, ln. 14-19) comprising a water tank (42) for housing water (col. 4, ln. 22-23) and a foam tank that is defined by a bladder for housing a foam concentrate (42, see col. 4, ln. 19-21), and wherein the bladder is inside the water tank (col. 4, ln. 22-24; fig. 3).  
It would have been obvious for one having ordinary skill in the art before the invention was made to have modified the fire suppression apparatus of Williamson in view of Mattson such that the foam tank is defined by a bladder for housing the foam concentrate and the bladder is inside the water tank, as taught by Adamson, since this allows the foam concentrate to be supplied using the pressure of the water in the water tank (Adamson, col. 4, ln. 45-52).  
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson in view of Mattson and Adamson, and further in view of MacDonald (US 4,979,571).
Williamson in view of Mattson and Adamson discloses the fire suppression apparatus described regarding claim 2.  Williamson in view of Mattson and Adamson does not disclose the apparatus further comprises a retractable pump system to replenish the water tank with water, the retractable pump system including a collapsible hose connected on a first end to a reversible, motorized reel for deploying and retrieving the hose, and a submersible water pump positioned on a second end of the hose for pumping water from a water source to the water tank. 
MacDonald teaches a fire suppression apparatus for fighting fires from an aerial vehicle (fig. 4), comprising, 
a water tank (14/16/42) for housing water (col. 6, ln. 11-14), the water tank configured for attachment to the aerial vehicle (col. 6, ln. 34-39); a foam tank (28/44) for housing a foam concentrate 
a retractable pump system to replenish the water tank with water, the retractable pump system including a collapsible hose (114) connected on a first end to a reversible, motorized reel (106/108) for deploying and retrieving the hose, and a submersible water pump (104) positioned on a second end of the hose for pumping water from a water source to the water tank (col. 7, ln. 60-64; figs. 5, 6). 
It would have been obvious for one having ordinary skill in the art before the invention was made to have modified the fire suppression apparatus of Williamson in view of Mattson and Adamson to further include a retractable pump system to replenish the water tank with water, the retractable pump system including a collapsible hose connected on a first end to a reversible, motorized reel for deploying and retrieving the hose, and a submersible water pump positioned on a second end of the hose for pumping water from a water source to the water tank, as taught by MacDonald.  This would provide the apparatus with a means for replenishing the water supply from a natural body of water such as a lake or river (MacDonald, col. 7, ln. 48-49 and fig. 5).  
Claims 6-9 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson in view of Mattson, and further in view of MacDonald.
Regarding claim 6, Williamson in view of Mattson discloses the fire suppression apparatus described regarding claim 1.  Williamson in view of Mattson does not disclose an aimable boom 
MacDonald further teaches an aimable boom (60) supportable by the aerial vehicle (fig. 4), the aimable boom including a nozzle (66) configured to expel the pressurized air and liquid water/foam solution toward the target (col. 8, ln. 43-46). 
It would have been obvious for one having ordinary skill in the art before the invention was made to have modified the fire suppression apparatus of Williamson in view of Mattson to further include an aimable boom supportable by the aerial vehicle, the aimable boom including a nozzle configured to expel the pressurized air and liquid water/foam solution toward the target, as taught by MacDonald.  This would provide the apparatus with a means for directing and controlling the discharge of the air and liquid water/foam.  
Regarding claim 7, Williamson in view of Mattson and MacDonald discloses the fire suppression apparatus described regarding claim 6, and wherein a foam concentrate-to-water ratio of the liquid water/foam solution introduced to the boom is the same foam concentrate-to-water ratio of the liquid water/foam solution leaving the water tank (fig. 7).  
Regarding claim 8, Williamson in view of Mattson and MacDonald discloses the fire suppression apparatus described regarding claim 6, and MacDonald further teaches wherein the aerial vehicle is an aircraft and the boom is aimable vertically within a range from horizontally to downwardly (col. 7, ln. 27-31).  MacDonald does not explicitly teach that the boom is aimable downwardly 40 degrees.  
MacDonald does, however, disclose that the boom is aimable downwardly from horizontal in order to control the discharge of air and liquid water/foam solution; therefore, the degree to which the boom is aimable upwardly and downwardly from horizontal is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the degree to See MPEP 2144.05 II.
Regarding claim 9, Williamson in view of Mattson and MacDonald discloses the fire suppression apparatus described regarding claim 6, and Mattson further teaches that the aerial vehicle is a rotorcraft and the boom is configured to extend beyond an outer tip of a rotor of the rotorcraft (fig. 1; col. 4, ln. 23-27) to ensure that the stream of fire retardant discharged from the boom is unaffected by the downwash of the rotors (col. 4, ln. 33-36); however, Mattson does not specifically teach that the boom extends at least 1 meter past.  
 	It would have been obvious for one of ordinary skill in the art at the time the invention was made to have modified the boom of the fire suppression apparatus of MacDonald to extend beyond an outer tip of a rotor associated with the helicopter, as taught by Mattson, since this was known to ensure that the stream of fire retardant discharged from the boom is unaffected by the downwash of the rotors.  Further, it would have been obvious for one of ordinary skill in the art at the time the invention was made to arrange the boom so that it extends at least 1 meter beyond the outer tip of a rotor of the helicopter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Mattson teaches that the boom should extend past the outer tip of the rotor of the helicopter so that the stream of fire retardant discharged from the boom is unaffected by the downwash of the rotors; therefore, one of ordinary skill would determine the minimum amount that the boom must extend past the rotor to ensure this.
claim 12, Williamson in view of Mattson discloses the fire suppression apparatus described regarding claim 1.  Williamson in view of Mattson does not disclose wherein the water/foam pump is supported on a flat upper surface of a base, and the base is cantileverly mounted to the water tank via a pair of brackets. 
MacDonald teaches the fire suppression apparatus described above, and further wherein the water/foam pump is supported on a flat upper surface of a base, and the base is cantileverly mounted to the water tank via a pair of brackets (col. 6, ln. 66-68; fig. 1, 2 – element 37). 
It would have been obvious for one having ordinary skill in the art before the invention was made to have modified the fire suppression apparatus of Williamson in view of Mattson to further support the water/foam pump on a flat upper surface of a base, and to mount the base cantileverly to the water tank via a pair of brackets, as taught by MacDonald, since this was a known arrangement for supporting the water/foam pump of a fire suppression apparatus.  
Regarding claim 13, Williamson in view of Mattson and MacDonald discloses the fire suppression apparatus described regarding claim 12, and MacDonald further teaches wherein at least one of the brackets includes a surface defining a plurality of recesses (fig. 1 – interpreted to be the holes shown in element 37) for reducing weight of the at least one of the brackets.  
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson in view of Mattson, and further in view of Laskaris (US 6,991,041).
Williamson in view of Mattson disclose the fire suppression apparatus described regarding claim 1.  Williamson in view of Mattson does not disclose a foam pump configured to pump foam concentrate from the foam tank to the water tank.  
Laskaris teaches a compressed air foam system used to mix water with foam and air to produce a fire retardant for firefighting purposes (col. 1: ln. 6-13) with a pump (12) with an air induction valve (60) 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the fire suppression apparatus of Williamson in view of Mattson to include a foam pump, as taught by Laskaris, since this enables the apparatus to transfer the foam concentrate from the foam tank to combine it with the water to form a fire retardant, which would allow the helicopter to maneuver freely without affecting the flow of the foam into the water tank.    
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson in view of Mattson, and further in view of Bloch (“High-Speed Centrifugal Pumps”, Process Plant Machinery (2nd Edition), 1998).
Williamson in view of Mattson discloses the fire suppression apparatus described regarding claim 1.  Williamson in view of Mattson does not disclose a wherein the centrifugal pump is configured to rotate at a rated speed of approximately 9400 rotations per minute and expel the pressurized air and liquid water/foam solution at approximately 150 gpm.    
Bloch teaches that centrifugal pumps that operate at high rotational speeds exceeding 9400 rotations per minute provide smaller, more compact and lightweight designs for a given service condition (p. 240, par. 7, 8).  
Regarding the rated speed of the pump, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have included a centrifugal pump configured to rotate at a rated speed of approximately 9400 rotations per minute in the fire suppression apparatus of Williamson in view of Mattson since it was known that this would allow the use of a smaller and more lightweight pump design.    
In re Aller, 105 USPQ 233.  One of ordinary skill in the art would recognize that the flow rate of the pump would affect the ability of the apparatus to extinguish a fire, and would have chosen a pump having the necessary flow rate to extinguish fires of a given size in a desired amount of time.    
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson in view of Mattson, and further in view of Peerless ("Pump Inducers”, Peerless Pump Company, July 2006).
Williamson in view of Mattson discloses the fire suppression apparatus described regarding claim 1.  Williamson further teaches that the water/foam pump is installed inside the lowest point of the water tank (fig. 1).  Williamson in view of Mattson does not disclose that the water tank includes an anti-cavitation device mounted inside the water tank at a lowest point of the water tank.    
Peerless teaches that a pump inducer installed at the intake of a pump prevents cavitation in the pump (p. 3, par. 1), which also prevents the associated drop in pump performance.  
It would have been obvious for one of ordinary skill in the art at the time the invention was made to include an anti-cavitation device in the fire suppression apparatus of Williamson in view of Mattson since this was known to prevent cavitation in the pump and the associated degradation in performance, as taught by Peerless.  Moreover, including the pump inducer of Peerless at the pump intake will result in it being installed inside the lowest point of the water tank.  
Response to Arguments
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive.
Applicant argues that Williamson in view of Mattson fails to disclose the limitation in Claim 1 “wherein the water tank is configured to receive the foam concentrate from the foam tank” and is “incapable of forming a batch of a liquid water/foam solution in the water tank”.  In particular, Applicant notes that the system of Williamson includes foam tank 12 and water tank 11, but operates by combining the water and foam at the proportioning valve 15, which is downstream of the water tank.  
In response, it is noted that the water tank of Williamson is interpreted to be the assembly of the tank 11, conduit 13, proportioning valve 15, and conduit 16, as detailed in the rejection of claim 1 above.  Therefore, Williamson discloses that the foam concentrate is added to the water tank at the valve 15 and further combined in conduit 16 to form a batch of liquid water/foam solution.  Further, it is noted that the claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  And, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP 2111.01(I).  The plain and ordinary meaning of the term “tank” is interpreted to be a structure for holding a liquid or gas, and a fluid conduit such as Williamson discloses at element 16 meets this requirement.  Therefore, Williamson is interpreted to disclose the limitation “wherein the water tank is configured to receive the foam concentrate from the foam tank”, and the rejection of claim 1 as being obvious over Williamson in view of Mattson is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752